1    MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
2
     Sacramento, CA 95814
3    (916) 201-4188
     Mike.Long.Law@msn.com
4
     Attorney for JONTE SCOTT
5

6                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
7
     THE UNITED STATES OF AMERICA,                   ) No. CR-S-20-32-02 WBS
8
                     Plaintiff,                      )
9                                                    ) APPLICATION FOR TRANSPORTATION;
             v.                                      ) [MODIFIED] ORDER
10                                                   ) FOR TRANSPORTATION
                                                     )
11
     JONTE SCOTT,                                    ) 18 USC §4285
12
                     Defendant.                      )
     ================================)
13
             Defendant JONTE SCOTT, by and through his attorney, Michael D. Long, hereby requests
14

15
     the court to order the United States Marshal to pay for his transportation from his home in Florida to

16   Sacramento, California.
17           On April 26, 2021, defendant Jonte Scott was released from custody, pursuant to a court order.
18
     An investigator drove him straight to the airport. Mr. Scott flew home to Tampa, Florida, using a
19
     one-way ticket purchased by friends and family members. Mr. Scott is indigent. In late April of
20
     2021, he filled out and filed a financial affidavit explaining his financial circumstances, including that
21

22   he has been unemployed since 2019. Mr. Scott will not be able to borrow enough money to fly to

23   Sacramento for our June 9, 2021, jury trial in District Court.
24
             Application is hereby made for an Order for Transportation and subsistence allowance for
25
     defendant Jonte Scott to travel from his home in Tampa, Florida, to Sacramento, California for the
26
     purpose of attending the jury trial, which is scheduled for June 9, 2021. Counsel is requesting that
27

28




                                                       -1-
1    Mr. Scott fly to Sacramento on Sunday, June 6, 2021, and subsistence expenses while traveling on
2
     that date, so he can work with undersigned counsel in person to prepare for trial.
3
            Counsel is further requesting that the Court order the United States Marshal to pay for lodging
4
     for Mr. Scott from Sunday June 6, 2021, through the end of the jury trial on June 17, 2021, as well as
5

6    subsistence expenses while in Sacramento for that same time period.

7           Counsel is aware of the limits in the language of 18 USC §4285, and that the statute is
8
     commonly read to only authorize the Court to order the United States Marshal pay for an indigent
9
     defendant’s transportation to the district where the court is located and subsistence payments only for
10
     the date of travel. (See U.S. v Mendoza, 734 F.Supp.2d 281 (2010).) Accordingly, counsel for
11

12
     defendant Jonte Scott makes the alternative request that the Court order CJA re-imbursement for hotel

13   and subsistence expenses for June 6 – 17, 2021, with undersigned counsel paying these expenses out
14   of his pocket and then requesting reimbursement from CJA funds.
15
     Dated: May 4, 2021                                     Respectfully submitted,
16
                                                            /s/ Michael D. Long__________
17                                                          MICHAEL D. LONG
18
                                                            Attorney for Jonte Scott

19

20

21

22

23

24

25

26

27

28




                                                      -2-
1    MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
2
     Sacramento, CA 95814
3    (916) 201-4188
     Mike.Long.Law@msn.com
4
                              IN THE UNITED STATES DISTRICT COURT
5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
6
     THE UNITED STATES OF AMERICA,                  ) No. CR-S-20-32 WBS
7                    Plaintiff,                     )
                                                    ) ORDER FOR TRANSPORTATION,
8
            v.                                      ) LODGING AND SUBSISTENCE
9                                                   )
     JONTE SCOTT,                                   ) 18 USC §4285
10                       Defendant.                 )
     ================================)
11
          For the purpose of defendant Jonte Scott attending his June 9, 2021, jury trial in the Eastern
12
     District of California, at Sacramento:
13

14          IT IS HEREBY ORDERED that the United States Marshal pay for transportation for
15   defendant JONTE SCOTT from Tampa, Florida, to Sacramento, California, and for subsistence
16   expenses for Jonte Scott on the date he is traveling to Sacramento.
17          IT IS HEREBY FURTHER ORDERED that the United States Marshal pay for a hotel room
18   for Jonte Scott for the nights of June 6, 2021, through the night of June 16-17, 2021. The trial is
19   estimated to be completed on or about June 17, 2021.
20          IT IS HEREBY FURTHER ORDERED that the United States Marshal pay for subsistence
21   expenses for Jonte Scott for the days of June 6, 2021, through June 17, 2021.
22          Mr. Scott is indigent and financially unable pay for travel to Sacramento, California and
23   return to Florida. This order is authorized pursuant to 18 U.S.C. §4285.
24   Dated: May 4, 2021
25

26

27

28




                                                      -3-
